DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-2, drawn to a V-Ni2P/g-C3N4 photocatalyst, classified in B01J27/24.
II. Claim 3-10, drawn to a method of forming the photocatalyst, classified in B01J37/08.
III. Claim 11, drawn to application of the photocatalyst for hydrogen production, classified in C01B3/042.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the claimed photocatalyst can be made by another materially distinct process, such as a process not using sodium hypophosphite or process using vapor deposition etc. 
 Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the claimed photocatalyst can be used in process other than hydrogen production. 
Inventions II and III are directed to related distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed having different material of design, different mode of operation, function because group II invention requires nickel precursor but group III invention requires material for hydrogen production.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Mark Allen on 07/28/2022 a provisional election was made with traverse to prosecute the invention of group II, claim 3-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 and 11 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 3 recites V-Ni2P/g-C3N4 photocatalyst, one of ordinary skill in the art is uncertain what is V-Ni2P representing in this formula, such as vanadium doped or composited with Ni2P or just a mixture of vanadium and Ni2P?  Furthermore, one of ordinary skill in the art is uncertain what is the relationship between such V-Ni2P as compared to g-C3N4 in the photocatalyst either because one of ordinary skill in thee art is uncertain whether such photocatalyst being a composite of  V-Ni2P and g-C3N4 or being V- Ni2P supported onto g-C3N4, or just a mixture of  V- Ni2P  and g-C3N4 , instant specification does not give a clear explanation about such recited formula either.  Therefore, such limitation renders claims indefiniteness. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 10 recites the limitation " the melamine”, but its parent claim 3 does not even require melamine at all.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Pertinent arts of interests are cited onto PTO-892 form.  For example, Bopella et al. (Black phosphorus supported Ni2P co-catalyst on graphitic carbon nitride enabling simultaneously boosting charge separation and surface reaction, Applied Catalysis B: Environmental 242 (2019) 422-430) teaches transition metal phosphide e.g. Ni2P can be used as high-performance catalyst for photocatalytic water splitting due to the robust electrochemical hydrogen evolution reaction and oxygen evolution reaction (page 422 right col.).  Bopella et a. further teaches a photocatalyst comprising 2D- Ni2P supported onto black phosphorous combined with a classical graphitic carbon nitride, i.e. a composite of Ni2P and graphitic carbon nitride (page 423 left col. 2nd para.,  section 2.1 -section 2.4) wherein  1 to 3% by weight of black phosphorous supported Ni2P being combined with graphitic carbon nitride.  Sun (Phase effect of NixPy hybridized with g-C3N4 for photocatalytic hydrogenation generation, ACS Applied Materials and Interfaces, 2017, 9, 36, 30583–30590) teaches NixPy hybridized with g-C3N4 for photocatalytic hydrogenation wherein NixPy  being Ni2P having the enchanced photocatalytic activity (page30584 left col. Experimental section, page 30584 right col. -page 30585 first para., page 30588 left col. last para, table -page 30588 right col. first para.).  Li (Vanadium doped nickel phosphide Nanosheets self-assembled microspheres as a high-Efficiency oxygen evolution catalyst, ChemCatChem 2020, 12, 917-925) discloses vanadium doped nickel phosphide (V- Ni2P) nanosheets self-assembled microspheres (page 918 left col. last para.-right col. para.,  scheme 1, page 922 last para.-page 923 first para., page 923 last para.-page 924 first para.).  Furthermore, Cao et al to CN109908969A teaches a method of preparing vanadium-doped nickel phosphide electro-catalyst involves taking nickel chloride, vanadium chloride and ammonium fluoride at same time, adding 25-45ml de-ionized water to make concentration of nickel source is 0.016-0.04mol/L, concentration of vanadium source is 0.004-0.02mol/L urea, concentration of ammonium fluoride is 0.08-0.22mol/L, stirring at room temperature uniformly to obtain clear solution A. The solution A obtained after poured and sealed reaction liner, then put lining in outer kettle is fixed in homogeneous reaction at 90-150  ºC, finish hydrothermal reaction, naturally cool reaction kettle to room temperature, take out reaction solution are alternately centrifuged and cleaned by water and absolute ethyl alcohol, collect product, and dry to obtain powder B at 50-80 ºC  under vacuum, using ratio of powder B, Sodium hypophosphite is 0.5-2:4-10, add upstream portion of sodium hypophosphite into big porcelain boat, large powder B into porcelain boat downstream portion to form vanadium doped nickel phosphide.  CN108940340 discloses a method forming g-C3N4/ Ni2P composite material comprising mixing thiourea and putting in crucible, calcining for 3-4h grinding, taking out the product, continuously in the air, calcining and 3-4h to obtain g-C3N4; the Ni (NO3) 2 · 6H2O dissolved in water, adding sodium citrate, stirring, dripping NaOH and stirring to obtain the suspension, centrifuging, drying to obtain the Ni (OH) 2, the NaH2PO2 mixed with the Ni (OH)2, grinding, putting into porcelain boat, calcined 1.5-2.5h under the protection of argon, cooling to room temperature, centrifuging and cleaning to obtain the Ni2P, the g-C3N4 and Ni2P obtained by mixing them uniformly, grinding, putting into porcelain boat, calcined 1.5-2.5h under the protection of argon gas, cooling to obtain the g-C3N4/ Ni2P composite.  But none of these references teaching adjusting pH value to 3 to 5 with an acid when dissolving nickel chloride and vanadium chloride in solution, or heating sodium hypophosphite and a precipitate containing g-C3N4 and nickel, vanadium together to form the V-Ni2P/g-C3N4 photocatalyst. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732